Tanner, P. J.
The defence in this case was that the man injured was not an employee. He was a bricklayer by trade and was in the habit of agreeing to build catch basins for the defendant, who was a sewer contractor, whenever the contractor desired such catch basins built. He built these catch basins from time to time at a fixed price for the catch basin and without any apparent control upon the part of the contractor.
For petitioner: F. J. McOsker.
For respondent: R. T. Bamefield.
We therefore think that he was not an employee and the petition is denied.